On May 22, 1991, the Defendant was sentenced to forty (40) years for Sexual Intercourse without Consent. It is recommended that the defendant shall complete the sexual offender treatment program and the anger management program before being eligible for parole; dangerous offender designation; credit for 186 days time served.
On September 25,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was represented by Robert Deschamps, County Attorney from Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Ed McLean. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would he rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision.
The defendant stated that he would like to have his sentence dismissed with the option to refile for sentence review at a later date.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition for sentence review shall be dismissed at this time. The defendant will he given ninety (90) days in which to refile for sentence review. If the *62application goes beyond ninety (90) days, the defendant will have to Petition for Sentence Review and submit reasons why the application was not filed within ninety (90) days.
DATED this 25th day of September, 1992.
The reason for the decision is to allow defendant the necessary time in which to seek appropriate counsel.
A copy of this Order shall be sent to Susan Furth, Student at the Montana Defender Project.
Hon. Thomas Honzel, Acting Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.